Final order modified by reducing the assessed valuation of the relator’s land to the sum of §1,132,289, and as so modified affirmed, without costs, on the authority of People ex rel. City of New York v. Voris (205 App. Div. 478), decided herewith. Kelly, P. J., Jaycox and Young, JJ., concur; Kapper, J., dissents on the ground that assessments on specific properties were increased by the referee and the Special Term, contrary to the ruling in People ex rel. Kemp R. E. Co. v. O’Donnel (198 N. Y. 48).